[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
The court finds that there are genuine material issues of fact relating to plaintiffs own conduct at the time of the accident. To grant summary judgment in the instant action would preclude the defendant of the opportunity to examine the plaintiff relative to standards of care being met. The motion for summary judgment is therefore denied.
The underlying procedural question of whether or not special defenses may be resolved by summary judgment need not be addressed.
COMERFORD, J.